                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              SOUTHERN DIVISION

UNITED STATES OF AMERICA,                      )
                                               )
                             Plaintiff,        )
       v.                                      )          Case No. 20-03046-06-CR-S-BP
                                               )
JERRY D. PIERSON,                              )
                                               )
                             Defendant.        )

                ORDER ADOPTING REPORT AND RECOMMENDATION

       On November 13, 2020, Defendant was ordered to undergo a competency evaluation.

(Doc. 195.) Defendant was examined by Cynthia A. Low, Ph.D., a Forensic Psychologist. (Doc.

225.) Dr. Low opined that Defendant is competent to proceed in this matter. (Doc. 225.) During

a hearing held before United States Magistrate Judge David P. Rush, Judge Rush took judicial

notice of Dr. Low’s report, and no other evidence was offered. (Doc. 236.) Thereafter, Judge

Rush issued a Report recommending that the Court find that Defendant is competent to proceed.

(Doc. 238.) No party objected to the Report and Recommendation, and the time to do so has

passed. After reviewing the Record, including Dr. Low’s report, it is ORDERED that Judge

Rush’s Report and Recommendation is adopted in its entirety, and the Court finds that Defendant

is competent.



IT IS SO ORDERED.



                                                   /s/ Beth Phillips
                                                   BETH PHILLIPS, CHIEF JUDGE
DATE: August 13, 2021                              UNITED STATES DISTRICT COURT




            Case 6:20-cr-03046-BP Document 267 Filed 08/13/21 Page 1 of 1
